PER CURIAM:
As the district court correctly noted, in reviewing actions taken by such a court in its appellate function — actions such as the dismissal in today’s case — we have announced that we affirm unless the court has clearly abused its discretion. In the Matter of Braniff Airways, Inc., 774 F.2d 1303, 1305 (5th Cir.1985). For the reasons well stated in the court’s “Memorandum Ruling” filed May 11, 1987, there was no abuse of the court’s discretion here; and for us to meddle in its disposition would be, as our Brother Rubin has gracefully stated in Braniff, to “deny in action what we have announced as precept.” Id.
AFFIRMED.